Citation Nr: 1410300	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), schizophrenia, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 until April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2011, the Board remanded the appeal for further development, specifically to request additional VA treatment records that could be relevant to the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is needed to adjudicate this claim.  Since October 2011 Board Remand, additional information has been submitted that raises the possibility that there may be relevant records for VA to obtain.  Specifically, a July 2012 VA treatment record indicates that the Veteran is in receipt of Social Security Disability.  Other recently submitted evidence of record, including an April 2010 correspondence from the Social Security Administration, indicates that the Veteran is currently in receipt of such benefits.  This raises the possibility of outstanding SSA disability records that may be pertinent to the claim on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  

In accordance with the October 2011 remand, the RO scheduled the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  In March 2012, the Veteran failed to report for his examination.  In an April 2012 statement, the Veteran's sister indicated that it was difficult to persuade the Veteran to attend medical appointments, as his excessive paranoia made him wary of leaving his home.  She stated that if an examination were scheduled, she would do her best to convince the Veteran to attend.  Subsequently, the RO scheduled the Veteran for another VA examination in June 2012.  The Veteran failed to appear for that examination, as well.  As the Veteran's current diagnosis of paranoid schizophrenia is well documented in the medical evidence of record, the Board finds that additional attempts to examine the Veteran are not necessary.  However, as a nexus between the Veteran's current psychiatric disorder and active service has not been established, a VA opinion to determine the etiology of the Veteran's psychiatric disorder must obtained, preferably by a VA psychiatrist or psychologist who was involved in the care or treatment of the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall attempt to obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, and further attempts to obtain these records would be futile, tis must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Following receipt of the foregoing records, obtain a medical opinion from a psychiatrist or psychologist.  If available, a VA psychiatrist or psychology who treated, evaluated, or is otherwise familiar with the Veteran, should be asked to provide this opinion.  The claims file, including a copy of this remand, shall be made available to and reviewed by the clinician.  Based on a review of the claims file, the examiner should determine:

(a) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, whether such PTSD is due at least in part to an in-service stressor;

(b) if the Veteran is not suffering from PTSD due to in-service stressors, then with respect to each acquired psychiatric disorder present during the period of this claim, the clinician should express an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder began during or as a result of service, or is otherwise etiologically related to service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If the service connection claim remains denied, the Veteran should be issued a Supplemental Statement of the Case as to the issue remaining on appeal and afforded a reasonable period of time within which to respond thereto.  


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


